Appeal from an order denying defendant-appellants’ motion to dismiss the complaint in an action between rival labor unions, and for a final judgment in favor of defendants upon such dismissal. The motion is made under rules 106 and 107 of the Rules of Civil Practice. The litigation involved the right to a fund made up of dues of certain members of the unions and other issues. The matter should be litigated and not decided upon a motion. Plaintiffs have the right to maintain the action. Order affirmed, with $10 costs and disbursements. All concur. [185 Misc. 338.]